Citation Nr: 1648333	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of a temporary total disability rating beyond December 31, 2011, based on the need for convalescence following left rib resection surgery on July 6, 2011.


REPRESENTATION

Veteran is represented by:  John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1993 to April 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter was previously before the Board in March 2013, January 2014, and February 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In September 2012, the Veteran filed a claim for Special Monthly Compensation (SMC) at the Housebound rate base, partly, on the assignment of the temporary total evaluation assigned pursuant to the period of convalescence following the July 6, 2011, left rib resection surgery.  To that extent, that claim was and is inextricably intertwined with the current appeal.  In an October 2012 Decision Review Officer (DRO) decision, the RO granted this claim, to the extent that the temporary total evaluation was in effect at the time - until September 30, 2011.  After the Board granted an extension of the temporary total disability rating through December 31, 2011, the RO likewise granted the Veteran's SMC claim through January 1, 2012.  As will be discussed herein, the Board is granting an additional one-month extension of the temporary total disability rating.  As such, upon implementation of the Board's allowance, his prior claim of entitlement to SMC at the Housebound rate should be readjudicated for the period from January 1, 2012, until January 31, 2012.  This matter is REFERRED to the AOJ for development and adjudication in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's July 6, 2011, left rib resection surgery required convalescence through January 31, 2012.


CONCLUSION OF LAW

The criteria for a temporary total disability rating through January 31, 2012, based on the need for convalescence following the Veteran's left rib resection surgery on July 6, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran underwent left rib resection surgery on July 6, 2011, to treat his service-connected left thoracic outlet syndrome.  In an October 2011 rating decision, the RO granted service connection for left thoracic outlet syndrome and assigned 10 percent disability rating, effective June 29, 2011; assigned a temporary total disability rating based on surgery necessitating convalescence from July 6, 2011, the date of surgery, to September 30, 2011; and assigned a 30 percent disability rating from October 1, 2011.  Thereafter, the Veteran appealed the issue of entitlement to an extension of the temporary total disability rating beyond October 31, 2011.  

In a February 2016 decision, the Board granted an additional three-month extension of the temporary total disability rating through December 31, 2011.  Because VA regulations require requests for extensions beyond the initial six-month period to be approved by the Veterans Service Center Manager, the Board remanded the issue of entitlement to a temporary total rating based on convalescence after December 31, 2011, for consideration by the appropriate Veterans Service Center Manager in the first instance.  See 38 C.F.R. § 4.30(b)(2).  The record reflects that the Veterans Service Center Manager did not approve the Veteran's request for an extension of his temporary total convalescence rating beyond December 31, 2011, and the claim has been returned to the Board for further appellate review.  

As an initial matter, the Board notes that in the February 2016 decision, the Board indicated that by extending the total disability rating through December 31, 2011, it was granting a total of six months of a temporary total disability rating based on convalescence permitted under 38 C.F.R. § 4.30(b)(1).  However, VA regulations provide that temporary total disability ratings are initially "assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge," with an extension of one, two, or three months provided for under 38 C.F.R. § 4.30(b)(1).  In this case, the Veteran underwent left rib resection surgery on July 6, 2011.  Thus, the first one-month period of convalescence following surgery would have started on August 1, 2011.  As the initial convalescence rating was granted through September 30, 2011, the Veteran only received an initial two-month period of convalescence.  By extending the temporary total disability rating through December 31, 2011, the Board effectively only granted five months of a total disability rating pursuant to 38 C.F.R. § 4.30(b)(1).  

The Veteran asserts that he is only seeking a total disability rating based on convalescence for six months following the July 2011 surgery.  In an August 2012 written statement, the Veteran indicated that his appeal pertained to a temporary total rating for a six-month convalescence period and stated that VA "has already given me [two] months, I am only asking for the additional 4 months."  Additionally, on his March 2013 substantive appeal, the Veteran stated that he was requesting a four-month extension of the initial temporary total disability rating.  Furthermore, in an April 2012 written statement, the Veteran stated that he was requesting an extension of his temporary total rating through January 31, 2012.  Moreover, after the Board granted the extension through December 31, 2011, and remanded the claim for consideration of an extension beyond that, the Veteran submitted another written statement in May 2016, in which he stated that he only received "[five] months of the awarded benefit" and was "seeking payment for the last month (6th) that was awarded" by the Board. 

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although a claimant is generally presumed to be seeking the maximum benefit allowed by law, a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" through "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544   (1993)).   Here, the Veteran has explicitly stated on multiple occasions that he is only seeking a temporary total disability rating for the six-month period beginning the first of the month following his discharge from the hospital, i.e. through January 31, 2012.  As will be discussed herein, the Board is granting an additional one-month extension of the Veteran's temporary total disability rating based on convalescence.  As this award represents a complete grant of the benefit sought on appeal, any deficiency with respect to VA's duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A temporary total disability rating of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a) (adding that reductions in temporary total ratings are not subject to the requirements set forth in 38 C.F.R. § 3.105 (e)).  An extension of one, two, or three months of a temporary total disability rating may be granted based on the factors enumerated above.  38 C.F.R. § 4.30 (b)(1).  Extensions of one or more months up to six months beyond the initial six-month period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  Regulations do not provide for an extension of a temporary total rating based on convalescence for a period longer than one year.

The Court of Appeals for Veterans Claims has defined "convalescence" as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  Although "immobilization of a major joint" is not specifically defined, the Board finds 38 C.F.R. § 4.45 to be instructive.  Pursuant to 38 C.F.R. § 4.45, for the purpose of rating disability from arthritis, "the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints."  38 C.F.R. § 4.45 (2016).  Moreover, Dorland's Medical Dictionary defines "immobilization" as "the act of rendering immovable, as by a cast or splint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 917 (32nd ed. 2012).
 
An October 2011 written statement from the Veteran's employer indicates that the Veteran returned to work after surgery in August 2011; however, he was assigned light duty due to having limited use of his left upper extremity.  The Veteran reportedly was unable to type with his left hand, lift, or file anything weighing more than ten pounds.  

A January 2012 private treatment record shows that the Veteran reported new numbness and weakness in the left hand.  A physical examination revealed atrophy in the thenar and hypothenar muscles and forearm, decreased motor strength in the left wrist and hand intrinsics, and diminished sensation along the C8-T1 distribution.  Electrodiagnostic testing revealed a left lower trunk brachial plexopathy with significant but incomplete denervation.  The Veteran was prescribed a dorsal-based hand split to assist metacarpal phalangeal joint extension.  

A February 2012 private treatment record shows that the Veteran reported tingling in the left arm.  Imaging studies revealed neuritis of the components of the left brachial plexus.  

Private treatment records also indicate that the Veteran underwent physical rehabilitation therapy until January 2012.  In a written statement received in May 2013, the Veteran  reported wearing a custom hand brace for six months in order to keep his fingers and hand in a flexed position due to wrist drop.  Additionally, the Veteran stated that the first time he was able to open his hand enough to pick up an object after surgery was on March 23, 2012.  

A July 2013 VA examination report indicates that the Veteran had a surgical scar in the left axilla, diminished sensation and loss of strength in the left arm.  The examiner further noted that the Veteran "still has deficits from the 2011 thoracic outlet surgery as demonstrated on clinical exam[ination] and EMG."

In a September 2013 written statement, the Veteran indicated that about ten days after surgery, he developed an abscess at the surgical site, which required emergency treatment in the form of reopening the incision.  He stated that he was instructed to insert gauze into the incision for two weeks for drainage purposes.  The Veteran reportedly continued to cover the incision site with gauze for the next two months, which had to be changed three times a day, as it continued to drain.  

A May 2014 VA examination report indicates that after the July 2011 surgery, the Veteran developed ulnar neuropathy with numbness in the left arm and a post-operative wound infection/abscess that required the wound to be reopened, drained, and treated with multiple daily dressing changes for "several months."  The Veteran reported undergoing occupational and physical rehabilitation due to ulnar neuropathy and severe atrophy.  He reportedly wore a custom hand brace for ten months following surgery to treat his wrist drop and inability to straighten his fingers.  The Veteran reported continued numbness from his underarm to his fingers and pain if he touches or hits his arm.  He stated that his fingers "shake" on their own, and he reported problems with dexterity, which include difficulty picking up objects and feeling like he has no control over his fingers.  Following a second EMG, the Veteran reported being told that his condition was improving, and he could expect continued improvement over the next two to three years.  He reported working a desk job, which included tasks such as typing, answering phones, and filing.  The Veteran stated that he was only able to type one-handed for about one year, which greatly affected his ability to do his job.  He stated that his job description had to be changed to more of a receptionist role until he could do his prior job again.  He also reported limitations in driving long distances for about three months after surgery.  It was noted that he did not require a wheelchair, crutches, body cast, or house confinement.  

Upon review of the evidence of record, the Board finds that an extension of the temporary total disability rating based on convalescence is warranted through January 31, 2012.  Although the Veteran has indicated that he is only seeking an extension through January 31, 2012, the Board finds that additional extensions beyond that date are not warranted, as the evidence of record does not show severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches, or regular weight-bearing prohibited.  See 38 C.F.R. § 4.30.  Notably, after January 2012, there is no evidence of surgical wounds or limitations on driving; the Veteran was no longer undergoing physical therapy; and he continued to maintain full-time employment.  Although the Veteran was prescribed a dorsal-based hand split to assist metacarpal phalangeal joint extension, there is no medical evidence of record showing therapeutic immobilization of the entire wrist or any other major joint.  Moreover, although the Veteran reportedly experienced continued numbness, pain, and decreased grip strength after January 2012, the Board finds that these symptoms are contemplated by the 30 percent rating he currently receives for left thoracic outlet syndrome, which is assigned for severe incomplete paralysis of the ulnar nerve of a minor extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).  Accordingly, an extension of a temporary total disability rating beyond January 31, 2012, is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a temporary total disability rating beyond January 31, 2012, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

An extension of a temporary total disability rating based on convalescence following left rib resection surgery is granted from January 1, 2012, to January 31, 2012, subject to the laws and regulations governing monetary awards.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


